Sweeney, J.,
dissenting. The majority, in its desire to hastily resolve the instant dispute, puts the “cart before the horse.” While it is true that a plaintiff “seeking redress against a governmental entity * * * [must] establish the requisite elements of the alleged tortious conduct,” a plaintiff clearly is not required to establish the elements of the alleged tort in its complaint. Further, it is the defendant who carries the burden of sustaining its own motion for summary judgment; and, unless the defendant meets'- that burden by presenting some evidence in support of its motion, the plaintiff is not obligated to “prove its claim” in its response to the defendant’s motion for summary judgment.
Thus, it was incumbent upon the defendants herein to offer evidence to show that they did not “engage in any kind of activity that would create a duty on their part.” Since neither the county commissioners nor the county engineer offered any evidence to refute the plaintiffs’ allegation of a common-law duty, the plaintiffs had no obligation to respond to the defendants’ motion with evidence that the commissioners, the engineer, or their agents, “undertook to engage in * * * activity that would create a duty on their part.”
The plaintiffs’ complaints alleged that the Board of County Commissioners of Hamilton County and the Hamilton County Engineer (or their agents) had violated statutory and common-law duties in failing to correct a hazardous roadway condition. The defendants moved for summary judgment on the basis of sovereign immunity — i.e., asserting (1) that they were shielded from liability by sovereign immunity, and (2) that there were no statutes abrogating this immunity as it applied to the instant case. The defendants’ original motion for summary judgment did not directly address the plaintiffs’ allegation of a common-law duty; and, in their reply to the plaintiffs’ response to the original motion, the defendants merely stated, in conclusory fashion without any evidentiary support, that they had no actual knowledge of the hazardous road condition. Thus, we are left with the plaintiffs’ complaint (which alleged a common-law duty on the part of the defendants), the affidavits attached to the plaintiffs’ response to the motion for summary judgment (which indicate that the muffler, which was alleged to be the hazardous road condition, had been located on the county road at least six hours prior to the plaintiffs’ accident), and the defendants’ unsupported statement that they lacked actual knowledge of the hazardous condition.
Based on the foregoing, there can be no question that a genuine issue remains as to several “material facts.” First, the defendants presented no evidence to refute the plaintiffs’ allegation that the defendants had a common-law duty to correct the hazardous road condition. If, perhaps, the defendants had offered evidence to show that the county does not remove debris from county roads, then their assertion that they owe no common-law duty to the plaintiffs might warrant summary judgment. However, no such evidence was offered.
*85Second, the defendants presented no evidence to show they had a lack of actual or constructive knowledge of the hazardous road condition. If, perhaps, the defendants had offered evidence to show that the county had inspected the portion of roadway in question on the day prior to the accident and had found no hazardous debris, or that some other reasonable “inspection scheme” was followed without discovery of the debris, then the defendants’ assertion of a lack of knowledge might warrant summary judgment. Unlike Heckert v. Patrick (1984), 15 Ohio St. 3d 402, in which an affidavit on behalf of the defendant Stark County Board of Commissioners evinced that the county road supervisor’s patrols of the road in question failed to provide him with actual or constructive knowledge of the weakened condition of a roadside tree, the defendants herein merely assert, without any evidentiary support, that they lacked actual knowledge of the hazardous road condition. Such bald assertions do not merit summary judgment.
Because the majority’s decision is reached without regard to the proper standard for summary judgment, thereby depriving the plaintiffs of the opportunity to fairly establish their claims against the Board of County Commissioners of Hamilton County and the Hamilton County Engineer, I must dissent.
Celebrezze, C.J., and Corrigan, J., concur in the foregoing dissenting opinion.